                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 SAN ANGELO DIVISION


JEFFREY NEAL CUDDINGTON,                          )
                                                  )
                       Movant,                    )
                                                  )           CIVIL ACTION NO .
v.                                                )           6: 18-CV-O 19-C-BL
                                                  )           CRIMINAL NO.
UNITED STATES OF AMERICA,                         )           6: 16-CR-028-C-BL
                                                  )
                       Respondent.                )


                                              ORDER

       By prior Order dated July 30, 2018, the Court found that Movant' s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody required

an evidentiary hearing to make factual findings related to Movant' s claims that his trial counsel

failed to timely file a requested notice of appeal. The matter was referred to the United States

Magistrate Judge for an evidentiary hearing on Movant's claim that his trial counsel failed to file

a notice of appeal as instructed. The Magistrate Judge appointed counsel to represent Movant at

the hearing. Following a hearing on the matter, the Magistrate Judge filed his Report and

Recommendation on February 14, 2019, in which he recommends that the Court: (1) deny

Ground Eight of the Movant' s Motion because Movant has not shown by a preponderance of the

evidence that he or his agents expressly requested trial counsel to file an appeal, but (2) grant

Ground Seven because Movant has demonstrated that counsel breached the

constitutionally-imposed duty to consult and the failure to consult prejudiced Movant.

       The Respondent filed a timely objection after obtaining an extension to do so. The Court

finds that Respondent's Objections should be OVERRULED. Movant filed a "Response" to the
Report and Recommendation, which the Court construes as an Objection in Part. The Court

finds that Movant' s Objection in Part should be OVERRULED. The Court adopts the findings

and conclusions of the Magistrate Judge contained in the Report and Recommendation.

       Movant' s claim under Ground Eight is DENIED. However, Movant's claims under

Ground Seven is GRANTED. The Court will reenter the Judgment of conviction in Movant' s

criminal case and permit a timely appeal in the above-styled and -numbered criminal action.

       All remaining claims asserted in Movant's Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody are DENIED for the reasons argued in Respondent's

Response thereto, filed July 23, 2018.

       Pursuant to Rule 22 of the Federal Rules of Appellate Procedure and 28 U.S.C. § 2253(c),

this Court finds that a certificate of appealability should be DENIED. For the reasons set forth

herein, as well as those contained in the Court' s June 19, 2018 Order, Movant has failed to show

that a reasonable jurist would find : (1) this Court' s "assessment of the constitutional claims

debatable or wrong," or (2) "it debatable whether the petition states a valid claim of the denial of

a constitutional right" and "debatable whether [this Court] was correct in its procedural ruling."

Slack v. McDaniel, 529 U.S . 473 , 484 (2000).

        SO ORDERE11[

       Dated this)   {p   day of March, 2019.




                                                  2
